Citation Nr: 0302071	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  99-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for left greater trochanteric bursitis.

2.  Entitlement to an initial evaluation in excess of 
10 percent for lumbar strain.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
February 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, granted 
service connection for left greater trochanteric bursitis and 
lumbar strain and assigned 10 percent evaluations to each 
disability, effective February 4, 1999.  The veteran asserts 
that he warrants evaluations in excess of 10 percent.

In the February 1999 rating decision, the RO granted service 
connection for iliotibial band syndrome, left knee, and 
assigned a noncompensable evaluation.  The veteran appealed 
the assignment of the noncompensable evaluation.  In a 
September 2002 rating decision, the RO granted a 10 percent 
evaluation, effective February 4, 1999.  The veteran has 
stated that he is satisfied with the grant of the 10 percent 
evaluation, and thus that issue is no longer on appeal.

In September 2000, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Left greater trochanteric bursitis is manifested by no 
more than mild functional impairment.

2.  Lumbar strain is manifested by no more than mild 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for left greater trochanteric bursitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5019 (2002).

2.  The criteria for an initial evaluation in excess of 
10 percent for lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the February 1999 rating 
decision, the May 1999 statement of the case, and May 1999 
and September 2002 supplemental statements of the case.  In 
each determination, the RO stated that to warrant a 
20 percent evaluation for the service-connected lumbar 
strain, the evidence would need to show that the veteran had 
moderate limitation of motion of the lumbar spine or muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  As to the claim 
for an increased evaluation for left greater trochanteric 
bursitis, the RO stated in the September 2002 supplemental 
statement of the case that in order to warrant a 20 percent 
evaluation for bursitis, the evidence would need to show 
flexion of the thigh limited to 30 degrees or that abduction 
of the thigh is lost beyond 10 degrees.  In the May 1999 
statement of the case, the RO also provided the veteran with 
the regulations that pertained to his claims for increased 
evaluations.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
October 2000 letter to the veteran, the RO asked that the 
veteran provide names and locations of all medical care 
providers who had treated him for his claimed disorders, to 
include VA facilities and private physicians.  As to the 
private physicians, the RO asked that the veteran complete 
the enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, so that it could obtain the 
private treatment records for the veteran.  The RO also 
informed the veteran that he could submit the private records 
himself.  

Third, VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the RO 
obtained the veteran's service medical records from the 
National Personnel Records Center.  The RO also obtained the 
veteran's VA medical records from the VA Medical Center in 
Tuskegee, Alabama.  Additionally, the veteran has been 
provided with two VA examinations in connection with his 
claims for increased evaluations.  The veteran has not 
alleged any additional records that have not been obtained.

Based upon the above, the Board finds that the requirements 
of the VCAA have been met by the RO.

The Board must note that following the RO's providing the 
veteran with a VA examination in compliance with the Board's 
September 2000 remand, the RO provided the veteran with 
additional examinations in May 2002.  The Board appreciates 
the thoroughness displayed by the RO in determining the 
current level of the veteran's service-connected 
disabilities.

II.  Decision

A September 1998 magnetic resonance image (MRI) of the lumbar 
spine was normal.

An October 1998 VA examination report shows that the veteran 
reported feeling pain in the lower left side of his back, 
which he stated radiated down to his left hip and knee.  The 
examiner stated that motor strength was 5/5 throughout all 
extremities.  He stated that left lateral rotation of the 
lumbar spine was to 45 degrees, which was limited by pain.  
He added that right lateral rotation and flexion were within 
normal limits.  The examiner entered diagnoses of 
intermittent lumbar strain with objective findings, limited 
range of motion with regard to left lateral rotation being 
secondary to pain, and normal left leg with left femur film 
within normal limits and no objective findings.

A May 1999 x-ray shows that the left hip was within normal 
limits.

A November 2000 VA examination report shows that examination 
of the lumbar spine revealed flexion to 90 degrees and 
extension to 30 degrees.  Lateral bending and rotation were 
to 30 degrees, bilaterally.  The examiner stated that the 
veteran had negative bilateral straight leg raising and hip 
extension tests.  He stated there was no tenderness or spasm 
about the lumbosacral spine.  Deep tendon reflexes were equal 
and active bilaterally, and there was no sensory or motor 
loss in the lower extremities.  The examiner noted there were 
no signs of atrophy or sciatic nerve tenderness.  Examination 
of the left hip revealed that the veteran was able to flex 
from 0 to 125 degrees and extend the left hip to 30 degrees.  
Adduction was to 25 degrees and abduction was to 45 degrees.  
External rotation was to 60 degrees and internal rotation was 
to 40 degrees.  The examiner stated there was no tenderness 
about the left hip nor any signs of swelling.  He noted that 
x-rays taken at that time of the lumbosacral spine and left 
hip were within normal limits.  He concluded that there was 
no evidence of the lumbar strain or the trochanter bursitis 
at that time.

A March 2002 VA outpatient treatment report shows that the 
examiner noted the veteran had a history of low back pain for 
three years.  Examination revealed tenderness on the left 
side of the lumbar spine.  Sensory and motor examinations 
were "ok."  Straight leg raising was noted to be positive 
on the left.  X-rays were noted to be "ok."  The impression 
was low back pain with left-sided sciatica.  The examiner 
noted that a CT scan would be done to rule out disc 
herniation.

A March 2002 CT scan of the lumbar spine was found to be 
normal.

A May 2002 VA examination report shows that the veteran 
complained of chronic low back pain.  He stated he would get 
flare-ups three times a month, which would last from about 30 
minutes to a few hours.  He stated that prolonged standing, 
bending, and lifting were painful, as was lying on his 
stomach.  The veteran denied using a brace, cane, or crutch 
and stated that it was not affecting his job, but affecting 
his daily activities, such as prolonged standing, lying, or 
bending.

Physical examination revealed that the veteran had 80 degrees 
of flexion, with pain starting at 70 degrees; 25 degrees of 
extension, with pain starting at 25 degrees; 35 degrees of 
lateral bending, bilaterally; and 40 degrees of rotation, 
bilaterally.  The examiner noted that there was mild 
tenderness over the left lower paraspinals, and no postural 
abnormalities or fixed deformities.  He added that there were 
no neurological abnormalities noted and that the veteran was 
able to walk on his heels and toes without any problems.  The 
examiner stated there was no weakness in the extremity 
muscles.  He entered a diagnosis of chronic low back pain 
with normal x-ray findings and mild functional loss.

A May 2002 VA examination report shows that the veteran 
complained of pain in his left hip.  He stated he had flare-
ups three times a month, which would last from 30 minutes to 
two hours.  The veteran reported that running, sudden 
movement, lying on the hard surface, prolonged standing, and 
climbing aggravated his pain in the left hip.  He denied that 
the hip was affecting his job.

Physical examination revealed left hip flexion of 
120 degrees, abduction to 30 degrees, and extension to 
15 degrees.  The examiner noted that the veteran expressed 
some stiffness at 30 degrees of abduction and 15 degrees of 
extension.  He reported that the left hip was nontender but 
that the veteran felt tightness in the outer side.  The 
examiner noted that there was no ankylosis or leg length 
discrepancy.  He stated the veteran had normal range of 
motion of the left hip.  The diagnosis was left hip with 
pain, normal x-ray findings, and mild functional loss.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for left 
greater trochanteric bursitis and lumbar strain.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The United States Court of 
Appeals for Veterans Claims (the Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Left greater trochanteric bursitis

Under Diagnostic Code 5019, bursitis is to be rated based 
upon the limitation of motion of the affected part.  38 
C.F.R. § 4.71a, Diagnostic Code 5019 (2002).  

Hip flexion is from 0 to 125 degrees.  38 C.F.R. § 4.71a, 
Plate II (2002).  Hip abduction is from 0 to 45 degrees.  Id.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2002).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, limitation limited to 30 degrees warrants a 
20 percent evaluation, limitation limited to 20 degrees 
warrants a 30 percent evaluation, and limitation limited to 
10 degrees warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Where there is limitation of 
abduction to the point at which the claimant cannot cross his 
legs, a 10 percent evaluation is warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  Where there is limitation of 
abduction of the thigh, or motion lost beyond 10 degrees, a 
20 percent evaluation is warranted.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for left 
greater trochanteric bursitis.  The x-rays of the left hip 
have all been within normal limits.  In October 1998, the 
examiner stated that there were no objective findings 
pertaining to the left hip.  In November 2000, the veteran 
was able to flex his left hip from 0 to 125 degrees and 
extend it to 30 degrees.  Abduction was to 45 degrees.  There 
was no tenderness or swelling.  The examiner determined that 
there was no evidence of trochanter bursitis at that time.  
In May 2002, flexion of the hip was from 0 degrees to 
120 degrees, extension to 15 degrees, and abduction to 
30 degrees.  The examiner noted there was some stiffness at 
30 degrees of abduction and at 15 degrees of extension.  The 
left hip was nontender, and there was no evidence of 
ankylosis.  The examiner stated that the veteran had normal 
range of motion of the left hip and had pain with mild 
functional loss.  The above-described symptoms are indicative 
of no more than a 10 percent evaluation under Diagnostic 
Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.

In considering the veteran's service-connected disability 
under Diagnostic Code 5251, the veteran's limitation of 
extension has been no less than 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  In considering the veteran's 
service-connected disability under Diagnostic Code 5252, the 
veteran's flexion has been no less than 120 degrees, which 
would not warrant a compensable evaluation under that 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  In considering the veteran's service-connected 
disability under Diagnostic Code 5253, the veteran's 
abduction has not been any less than 30 degrees, which would 
not warrant a compensable evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has pain with range of motion, but has almost 
full range of motion of the left hip.  In November 2000, the 
examiner found that the veteran had no evidence of left 
greater trochanteric bursitis.  In May 2002, the examiner 
stated that the veteran had mild functional loss as to the 
left hip.  A 10 percent evaluation contemplates pain on 
motion and contemplates exacerbations of the service-
connected disability.  See 38 C.F.R. § 4.1 (2002) (veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).  The veteran has indicated that he has flare-ups 
approximately three times per month; however, he has also 
stated that his left hip does not affect his job as a police 
officer.  The Board finds that the functional impairment 
described in the examination reports and by the veteran is 
indicative of no more than mild or slight functional 
impairment due to pain or any other factor, and thus no more 
than a 10 percent evaluation is warranted.  The evidence of 
record establishes that the actual limitation of motion and 
the functional equivalent of limitation of motion are 
identical and are no more than mild or slight.

The veteran is competent to report his symptoms; however, to 
the extent that he stated that his service-connected left 
greater trochanteric bursitis is worse than the 10 percent 
evaluation contemplates, the medical findings do not support 
his contentions.  The medical professionals who have examined 
the veteran either have found no symptoms of left greater 
trochanteric bursitis or mild functional loss, which 
indicates that the service-connected left greater 
trochanteric bursitis is no more than 10 percent disabling.  
The Board notes that it appreciated the veteran's honesty in 
stating that his left hip did not affect his job and in 
providing accurate descriptions of his symptomatology.  The 
Board accepts the veteran's statements as being very 
credible; however, his statements alone do not establish that 
an increased evaluation is warranted.  The preponderance of 
the evidence is against his claim for an evaluation in excess 
of 10 percent for left greater trochanteric bursitis, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.



B.  Lumbar strain

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
30 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for lumbar 
strain.  The x-rays, CT scan, and MRI have all been within 
normal limits.  In October 1998, the examiner stated that the 
flexion and right lateral rotation of the lumbar spine were 
within normal limits.  The veteran had limitation of left 
lateral rotation with pain limiting the motion.  In November 
2000, flexion was to 90 degrees with extension to 30 degrees.  
The veteran had negative straight leg raising, bilaterally.  
The examiner stated that there was no tenderness or spasm 
about the lumbosacral spine and no sensory or motor loss in 
the lower extremities.  The examiner stated that the veteran 
had no evidence of lumbar strain at the time of the 
examination.

In March 2002, straight leg raising was noted to be positive 
on the left.  In May 2002, the veteran was able to forward 
flex to 70 degrees, when pain began and extend to 25 degrees.  
There was mild tenderness over the left lower paraspinals, 
but no abnormalities in the veteran's posture.  The examiner 
stated there were no neurological abnormalities and no 
weakness in the extremity muscles.  He entered a finding that 
the veteran had mild functional loss.  The above-described 
symptoms are indicative of no more than a 10 percent 
evaluation under Diagnostic Codes 5292 and 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.

The Board finds that the veteran's limitation of motion has 
not been shown to be any more than slight.  In November 2000, 
the veteran had 90 degrees of flexion and 30 degrees of 
extension.  In May 2002, the veteran was able to flex to 
70 degrees, at which time pain started.  He was able to 
extend to 25 degrees.  Such ranges of motion are tantamount 
to no more than slight limitation of motion of the spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

Additionally, in considering Diagnostic Code 5295, there have 
been no findings that the veteran has any muscle spasm in his 
lumbar spine.  In fact, there was specifically noted to be an 
absence of muscle spasm when the veteran was examined in 
November 2000.  Moreover, no loss of lateral spine motion in 
a standing position has been reported such as to warrant a 
20 percent evaluation under Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has pain with range of motion, but at close to the extremes 
of range of motion.  In November 2000, the examiner found 
that the veteran had no evidence of lumbar strain.  In May 
2002, the examiner stated that the veteran had mild 
functional impairment.  A 10 percent evaluation contemplates 
pain on motion and contemplates exacerbations of the service-
connected disability.  See 38 C.F.R. § 4.1 (2002) (veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).  The veteran has indicated that he has flare-ups 
approximately three times per month; however, he has also 
stated that his back does not affect his job as a police 
officer.  The Board finds that the functional impairment 
described in the examination reports and by the veteran is 
indicative of no more than mild or slight functional 
impairment due to pain or any other factor, and thus no more 
than a 10 percent evaluation is warranted.  The evidence of 
record establishes that the actual limitation of motion and 
the functional equivalent of limitation of motion are 
identical and are no more than mild or slight.

The veteran is competent to report his symptoms; however, to 
the extent that he stated that his service-connected lumbar 
strain is worse than the 10 percent evaluation contemplates, 
the medical findings do not support his contentions.  The 
medical professionals who have examined the veteran either 
have found no symptoms of lumbar strain or mild functional 
loss, which indicates that the service-connected lumbar 
strain is no more than 10 percent disabling.  The Board notes 
that it appreciated the veteran's honesty in stating that his 
back did not affect his job and in providing accurate 
descriptions of his symptomatology.  The Board accepts the 
veteran's statements as being very credible; however, his 
statements alone do not establish that an increased 
evaluation is warranted.  The preponderance of the evidence 
is against his claim for an evaluation in excess of 
10 percent for lumbar strain, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

An initial evaluation in excess of 10 percent for left 
greater trochanteric bursitis is denied.

An initial evaluation in excess of 10 percent for lumbar 
strain is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

